UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6956


ERIC L. TOLBERT,

                Plaintiff - Appellant,

          v.

FNU STEVENSON; FNU DALRYMPLE; FRANKLIN STEELE; FNU NEELY;
FNU PRESTON, Lieutenant; ROBERT LEWIS; BILLIE J. WEAVER; FNU
HORN, Sergeant; FNU MULLIS, Sergeant; FNU BENNETT; FNU
BRYANT, C.O.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00382-GCM)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric L. Tolbert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric L. Tolbert seeks to appeal the district court’s

order denying his motion to appoint counsel.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory       and       collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.    541,   545-46      (1949).        The   order

Tolbert     seeks    to    appeal     is    neither     a    final     order    nor    an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral     argument    because       the    facts   and    legal       contentions      are

adequately       presented    in    the    materials        before    the   court     and

argument would not aid the decisional process.



                                                                               DISMISSED




                                            2